DETAILED ACTION
Claims 36-55 are pending.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 10/18/2021 have been fully considered but they are not persuasive.
A.  Applicant argues the prior art does not teach parsing the template to identify dependencies of the network resources; determining an order to delete each of the network resources based on the identified dependencies; and attempting to delete the network resources according to the determined order.
However, the examiner respectfully disagrees.  Prior art Bobak, teaches “BR recommends a set of resources that are to be changed along with the selected resources (e.g., additions/deletions), and generates a proposed topology, including the set of dependent resources which should be added or deleted. The BR Administrator inspects the topology and iteratively alters it until satisfied with the topology” (Paragraph 462). Thus, in Bobak, a topology (template) is created, this template includes resources, and dependent resources (identified dependencies), and then the resources can be deleted according to the topology.  Mohindra, further teaches, “The tear down process occurs when a service is no longer needed or an administrator issues a service tear down command or a policy requiring the service to be turned off goes into effect or the service cannot be sustained under the current set of conditions. The steps involved are the exact reverse of the steps followed while composing a service. In this After receiving the acknowledgments from the active templates that the active templates have terminated their dependencies on the service component, the configuration component notifies the execution component to terminate the service managed by the active object. After the managed service is terminated, the configuration component informs the active templates corresponding to the services providing support to this service, if any, that the support services are no longer needed. After receiving positive acknowledgements from the active templates, the configuration component informs its own active template about the successful termination of the service and then the active object self terminates” (Paragraph 95).  Therefore, Mohindra teaches, a specific order, and dependencies must be terminated before, the service can be terminated (deletion of service based upon dependencies).  Bobak, teaches the that templates include dependencies, and are parsed in order to delete the resources, while Mohindra further teaches, that the order of deletion is based upon the identified dependencies.  Therefore, applicant’s arguments are not persuasive.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 36-39, 43, and 46-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobak (US 2009/0171730 A1) in view of Mohindra (US 2007/0294668 A1).

With regards to Claim 36, Bobak teaches a method, comprising: receiving a request to delete a stack of network resources according to a template (i.e., As an example, BR recommends a set of resources that are to be changed along with the selected resources (e.g., additions/deletions), and generates a proposed topology, including the set of dependent resources which should be added or deleted, Paragraph 462); and attempting to delete the network resources according to the determined order (i.e., Once satisfied, the BR Administrator then initiates the change request, Paragraph 462).
However, Bobak does not explicitly disclose determining an order to delete each of the network resources based on the identified dependencies. Mohindra does teach determining an order to delete each of the network resources based on the identified dependencies (i.e., The tear down process occurs when a service is no longer needed or an administrator issues a service tear down command or a policy requiring the service to be turned off goes into effect or the service cannot be sustained under the current set of conditions. The steps involved are the exact reverse of the steps followed while composing a service. In this situation, the active template of the top-level service first sets the desired state in the active object to offline. The analyze component for that active object then notifies the configure component to change the configuration to go offline. Correspondingly, the configuration component first notifies the active templates of the supported service components, if any, of the service termination. The configuration component waits to receive positive acknowledgements from the active 

With regards to Claim 37, Bobak teaches determine respective identifiers for each network resource of the stack of network resources; send a delete request to each network resource based on the respective identifiers (i.e., Figure 10A; Paragraphs 533-559; steps taken in deleting resources; set of resources to be deleted, Paragraph 536).

With regards to Claim 38, Bobak teaches periodically polling the network resources to determine whether a particular network resource has been deleted; and in response to a determination that the particular network resource has been deleted, send, to a workflow service, an indication that the particular network resource has been deleted (i.e., BR gathers 

With regards to Claim 39, Bobak teaches determining whether at least one network resource of the stack of network resources is not indicated as being deleted (i.e., Paragraph 540, Items 1002-1006; process will run as long as set is not empty, thus there is a determination that at least one resource is not indicated as deleted); and indicating to the workflow service that deletion of the stack of network resources is complete (i.e., Update RS.SummaryState to break latent binds to workflows, STEP 1024. Processing then continues at STEP 1000, Paragraph 549).

The limitations of Claim 43 are rejected in the analysis of Claim 36 above, and the claim is rejected on that basis.
The limitations of Claim 46 are rejected in the analysis of Claim 37 above, and the claim is rejected on that basis.
The limitations of Claim 47 are rejected in the analysis of Claim 38 above, and the claim is rejected on that basis.
The limitations of Claim 48 are rejected in the analysis of Claim 39 above, and the claim is rejected on that basis.



With regards to Claim 50, Bobak teaches determine whether deletion of the network resources has failed or timed out; and based on a determination that the deletion of the network resources has failed or timed out, reschedule one or more attempts to delete the network resources (i.e., A quantified recovery goal, such as a Recovery Time Objective (RTO), is specified for each Recovery Segment that a customer creates, Paragraph 126; Each RS has an activity log that represents the RS actions, successes, failures. Activity logs are internal BR structures. Primarily, they are used for either problem determination purposes or at runtime, recovery of failed BR components. For example, when the RS fails and recovers, it reads the Activity Log to understand what was in progress at time of failure, and what needs to be handled in terms of residuals, Paragraph 145; This information is used to gather timings for workflow execution for use in creating subsequent workflows at time of failure, Paragraphs 338, 449).

Claims 40-42, 44-45, and 51-53 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bobak (US 2009/0171730 A1) in view of Mohindra (US 2007/0294668 A1) and further in view of Hillerbrand (US 2004/0054690 A1).

With regards to Claim 40, Bobak and Mohindra teach the above disclosed subject matter. However, Bobak and Mohindra do not explicitly disclose receiving the template from an 

With regards to Claim 41, Bobak and Mohindra teach the above disclosed subject matter. However, Bobak and Mohindra do not explicitly disclose wherein the template comprises: one or more parameters associated with each of the network resources; and instructions effective at least in part to provision the stack of network resources according to the one or more parameters.  Hillerbrand does teach wherein the template comprises: one or more parameters associated with each of the network resources; and instructions effective at least in part to provision the stack of network resources according to the one or more 

With regards to Claim 42, Bobak teaches parsing the template to: identify each of the network resources requested for deletion; identify each of the associated one or more parameters (i.e., The BR System has a set of Recovery Segment templates which represent common patterns of resources and relationships. These are patterns matched with each individual customer environment to produce recommendations for RS definitions to the customer, and offer these visually for customization or acceptance, Paragraph 186; Paragraphs 461-462).

With regards to Claim 44, Bobak teaches wherein the network resources comprise a storage service, a load balancing service, a compute service, and a security service (i.e., Ability to group together mixed resource types (servers, storage, applications, subsystems, network, etc.) into logical groupings aligned with business processes requirements for availability, 

With regards to Claim 45, Bobak and Mohindra teach the above disclosed subject matter. However, Bobak and Mohindra do not explicitly disclose wherein the template comprises a text file comprising text-based instructions that include calls to each of the network resources.  Hillerbrand does teach wherein the template comprises a text file comprising text-based instructions that include calls to each of the network resources (i.e. Figures 8, 20-23; execution model/xml file) in order to manage and dynamically use computer resources (Paragraph 2). Therefore, based on Bobak in view of Mohindra and further in view of Hillerbrand, it would have been obvious to one having ordinary skill in the art at the time of invention to utilize the teachings of Hillerbrand with the system of Bobak  and Mohindra in order to manage and dynamically use computer resources.

The limitations of Claim 51 are rejected in the analysis of Claim 40 above, and the claim is rejected on that basis.
The limitations of Claim 52 are rejected in the analysis of Claim 41 above, and the claim is rejected on that basis.
The limitations of Claim 53 are rejected in the analysis of Claim 42 above, and the claim is rejected on that basis.


Allowable Subject Matter
Claims 54-55 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURAJ M JOSHI whose telephone number is (571)270-7209. The examiner can normally be reached Monday - Friday 8-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on (571)272-4036. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/SURAJ M JOSHI/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 11, 2022